Johanson, J.
¶23 (dissenting) — I respectfully dissent for two reasons. First, Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986), does not require a pattern of racial discrimination. And, second, I agree with Justice Alexander’s conclusion in his dissent in State v. Rhone, 168 Wn.2d 645, 659, 229 P.3d 752, cert. denied, 131 S. Ct. 522 (2010) (Alexander, J., dissenting), that there should be a bright-line rule “that a defendant establishes a prima facie case of discrimination when, as here, the record shows that the State exercised a peremptory challenge against the sole remaining venire member” of a specific racial group.
*716¶24 As to my first reason, the record shows that the trial court clearly applied the wrong standard articulated in Batson, 476 U.S. at 95. Under Batson, “ ‘a consistent pattern of official racial discrimination’ is not ‘a necessary predicate to a violation of the Equal Protection Clause. A single invidiously discriminatory governmental act’ is not ‘immunized by the absence of such discrimination in the making of other comparable decisions.’ ” Batson, 476 U.S. at 95 (quoting Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266 n.14, 97 S. Ct. 555, 50 L. Ed. 2d 450 (1977)). Batson replaced the previous “threshold requirement to prove systemic discrimination under a Fourteenth Amendment jury claim, with the rule that discrimination by the prosecutor in selecting the defendant’s jury sufficed to establish the constitutional violation.” Miller-El v. Dretke, 545 U.S. 231, 236, 125 S. Ct. 2317, 162 L. Ed. 2d 196 (2005).
¶25 Under these rules, the trial court’s ruling here is clearly erroneous. The trial court held that “[t]he fact that there has been an exclusion of a single black juror is insufficient to establish a prima facie case pattern of exclusion” 3 Verbatim Report of Proceedings (VRP) at 111 (emphasis added). But as Justice Alexander noted in his dissent in Rhone, “[I]t is clearly inappropriate for a trial court to consider whether the jury selection process involves systematic exclusion of venire members based on a discriminatory purpose.” Rhone, 168 Wn.2d at 660 (Alexander, J., dissenting) (citing Batson, 476 U.S. at 95). Instead, “a ‘single invidiously discriminatory governmental act’ is sufficient to warrant reversal of a conviction.” Rhone, 168 Wn.2d at 660 (quoting Batson, 476 U.S. at 95)). Here, the trial court required Meredith to show systematic discrimination by showing a “pattern of exclusion.” 3 VRP at 111. In so doing, the court applied the incorrect standard and, thus, its ruling was clearly erroneous.
¶26 My second reason for dissenting is that I would follow Justice Alexander’s bright-line rule in Rhone: “a *717prima facie case of discrimination is established under Batson when the sole remaining venire member of the defendant’s constitutionally cognizable racial group or the last remaining minority member of the venire is peremptorily challenged.”10 Rhone, 168 Wn.2d at 661 (Alexander, J., dissenting). I agree with Justice Alexander that
[s] peculation after the fact about whether the State had a discriminatory purpose in exercising a peremptory challenge is unreliable. The need to speculate can be avoided entirely by requiring the State to provide a short explanation when a defendant raises a Batson challenge. ... A bright line rule would provide clarity and certainty concerning the State’s obligations in future cases and would simultaneously engender greater fidelity to Batson and its equal protection guaranty.
Rhone, 168 Wn.2d at 661-62 (Alexander, J., dissenting).
¶27 I recognize that Justice Alexander’s proposed rule suggests that the dismissed juror must be of the same racial group as the defendant and that the majority here emphasizes this aspect of the rule. But in my view, the majority here reads this rule too narrowly by requiring the defendant and struck venire person to share the same race.
¶28 It is well settled that a defendant can object to a peremptorily challenged juror even though they do not share the same race. Powers v. Ohio, 499 U.S. 400, 406, 111 S. Ct. 1364, 113 L. Ed. 2d 411 (1991). Limiting a defendant’s right to object “conforms neither with our accepted rules of standing to raise a constitutional claim nor with the substantive guarantees of the Equal Protection Clause and the policies underlying federal statutory law.” Powers, 499 U.S. at 406; accord Rhone, 168 Wn.2d at 651 n.2 (“The United States Supreme Court has expanded the scope of Batson’s basic constitutional rule” to the use of peremptories by prosecutors “ ‘where the defendant and the excluded juror *718are of different races.’ ” (quoting Miller-El, 545 U.S. at 269 (Breyer, J., concurring))).
¶29 Additionally, “Batson ‘was designed “to serve multiple ends,” ’ only one of which was to protect individual defendants from discrimination in the selection of jurors.” Powers, 499 U.S. at 406 (quoting Allen v. Hardy, 478 U.S. 255, 259, 106 S. Ct. 2878, 92 L. Ed. 2d 199 (1986) (quoting Brown v. Louisiana, 447 U.S. 323, 329, 100 S. Ct. 2214, 65 L. Ed. 2d 159 (1980))). “The opportunity for ordinary citizens to participate in the administration of justice has long been recognized as one of the principal justifications for retaining the jury system.” Powers, 499 U.S. at 406; see also Carter v. Jury Comm’n, 396 U.S. 320, 330, 90 S. Ct. 518, 24 L. Ed. 2d 549 (1970) (“Whether jury service be deemed a right, a privilege, or a duty, the State may no more extend it to some of its citizens and deny it to others on racial grounds than it may invidiously discriminate in the offering and withholding of the elective franchise.”).
¶30 I believe that a bright-line rule should not be limited to situations where the defendant and the peremptorily challenged juror share the same race. Limiting a bright-line rule in such a manner ignores the realities of the defendant’s obtaining a cross section of his community. It also hinders the members of that community from equally participating in our legal system.
¶31 The benefit of giving each member of a racially cognizable group a fair opportunity to serve justice far exceeds the State’s minimal burden in offering a race-neutral reason. Ensuring that justice is blind to race in selecting a jury pool is the ultimate goal, and a bright-line rule addressing the first prong of the Batson analysis should be crafted without considering the defendant’s race against the peremptorily challenged juror’s race.
¶32 The trial court applied the wrong standard by requiring the defendant to show a pattern of discrimination to establish a prima facie case. Alternatively, I would apply Justice Alexander’s proposed bright-line rule to situations *719like this case, in which the defendant does not share the same race as the peremptorily challenged juror.
¶33 On the basis of my disagreement with the majority’s Batson analysis, I would reverse the convictions.
After modification, further reconsideration denied November 9, 2011.
Review granted at 173 Wn.2d 1031 (2012).

 Justice Madsen did not adopt this bright-line rule in Rhone, but she stated that “going forward, [she] agree[d] with the rule advocated by [J. Alexander].” Rhone, 168 Wn.2d at 658 (Madsen, C.J., concurring).